Citation Nr: 0108135	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for emphysema.

4. Entitlement to a compensable disability evaluation for 
hearing loss.

5. Entitlement to a compensable disability evaluation for 
residuals of a fracture of the tip of the left fourth 
finger.

6. Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left tibial plateau.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Besides the issues listed above, a claim for an increased 
rating for tinnitus and a claim of service connection for 
post-traumatic stress disorder were developed for appellate 
review.  However, the service connection claim was granted in 
January 1999, and the tinnitus claim was withdrawn by the 
veteran in July 2000.


REMAND

Initially, with respect to the veteran's claim of service 
connection for a low back disorder, the Board notes that 
service connection for scoliosis was denied by the RO in 
December 1979 and service connection for low back contusions 
was denied in January 1980.  Although the denial of service 
connection for scoliosis was mentioned in a December 1979 
supplemental statement of the case which was prepared in 
conjunction with other issues, it is not clear that notice of 
the denial was issued as required by then-extant regulations.  
See 38 C.F.R. § 19.109 (1979).  Nevertheless, notice of the 
subsequent denial of service connection for low back 
contusions was provided in January 1980, and no appeal was 
initiated.  38 C.F.R. § 19.118 (1979).  Accordingly the 
denial of the claim of service connection for a low back 
contusions became final upon the expiration of the one-year 
appeal period.  See 38 C.F.R. §§ 20.1103 (2000).  

The RO denied the veteran's current low back claim by taking 
the prior final decision into account in its April 1999 
decision, but the issue was not characterized as a claim to 
reopen.  38 U.S.C.A. § 5108 (West 1991).  The statement of 
the case issued in June 1999 did not identify the claim as 
being subject to the prior final decision and did not provide 
the appellant with the law and regulations governing the 
reopening of previously denied claims.  Whether this was 
because the veteran's more recent claim of service connection 
was for disability other than contusions is not clear.  
Accordingly, because it is not clear from the veteran's 
current appeal whether his claim contemplates the previously 
denied contusions, the Board finds that further development 
is required, not only to clarify the issue, but to notify the 
veteran of applicable law if his current claim does indeed 
contemplate disability for which service connection was 
denied in January 1980.

With respect to each of the claims on appeal, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With respect to the veteran's claim for an increased 
disability evaluation for residuals of a fracture of the left 
tibial plateau, the Board notes that, on VA examination in 
November 1997, the examiner diagnosed degenerative arthritis 
and patellofemoral syndrome of the left knee with history of 
a left fibular fracture.  However, there was no comment 
regarding the relationship between this diagnosis and the 
service-connected residuals of a fracture of the left tibial 
plateau.  While the Board further notes that x-ray 
examination did not confirm the presence of arthritis of the 
left knee at that time, the veteran testified at a hearing in 
July 2000, that he had been told by his treating physician 
that he had arthritis in the knee.  He also indicated that 
his knee had not been x-rayed since 1997.  In view of these 
facts, the Board believes that additional development is 
necessary to provide an adequate record upon which to 
evaluate the severity of the veteran's disability.  

In addition, on VA examination in November 1997, the 
veteran's left fourth finger disability was found to include 
pain on palpation and a cosmetic defect.  However, there is 
no indication that this disability was considered under 
potentially applicable rating criteria such as 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000) (scars).  In view of the 
above necessary development, the Board concludes that 
additional medical development would be helpful in 
identifying all disability associated with this service-
connected disorder.  The Board notes that these actions are 
consistent with Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

As for the service connection claims, the Board notes that 
the veteran has described his tobacco use in a December 1997 
statement.  This is relevant because he claims that 
bronchitis and emphysema began as a result of his use of 
tobacco products that started during military service.  With 
respect to tobacco related claims, the Board notes that the 
Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. § 1110 and § 1131 to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  By Public Law No. 105-206, § 9014, 
112 Stat. 865, approved on July 22, 1998, the amendments made 
by section 8202 of Public Law No. 105-178 were rescinded.  
Rather than amending 38 U.S.C.A. § 1110 and § 1131, section 
9014 created a new section--38 U.S.C.A. § 1103 which 
provides, in pertinent part, as follows:

(a) Notwithstanding any other provision 
of law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (West Supp. 2000).  Accordingly, new 
section 1103 bars an award of service connection for a 
disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  The provisions of section 1103 
apply only to claims filed after June 9, 1998, and do not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  In this case, the appellant's claim was filed in 
October 1997.  Therefore, 38 U.S.C.A. § 1103 does not apply, 
and the claim is governed by the law in effect when the claim 
was filed.

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In order to assist the veteran in his claim, the Board finds 
that further evidentiary development is required.  This 
should take the form of medical opinion evidence regarding 
any relationship between tobacco use, military service and 
the veteran's bronchitis and emphysema.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the veteran in the development of his 
claims, this case is REMANDED for the following actions:

1.  The RO should ask the veteran, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health care 
providers and/or facilities where he has 
been treated for the disabilities at 
issue.  The RO should make arrangements 
to obtain all medical records from all 
the sources reported by the veteran.  If 
private medical treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain 
any records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The appellant should also be 
asked to provide a more detailed 
statement regarding his use of tobacco 
since service, including specific 
references to the time and duration of 
any periods when he may have stopped or 
tried to stop his tobacco use.

2.  Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether the claimed bronchitis 
or emphysema is attributable to tobacco 
use that began in military service.  The 
examiner(s) should be asked to 
specifically diagnose each disability 
found relative to the veteran's claims of 
service connection, and provide an 
opinion as to the medical probabilities 
that the diagnosed problem is 
attributable to military service.  
Specifically, the physician should be 
asked to address the likelihood that the 
veteran developed a nicotine addiction 
due to tobacco use that began in service, 
and the likelihood that tobacco use 
caused by any service-related addiction 
led to his developing emphysema or 
bronchitis.  If no disability is found, 
or no link to military service is found, 
such findings and conclusions should be 
affirmatively stated.

3.  The veteran should be scheduled for 
VA examinations in an effort to clarify 
the extent of service-connected hearing 
loss, the residuals of a fracture of the 
left fourth finger, and the residuals of 
a fracture of the left tibial plateau.  
The claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiners prior to the 
examinations.  All diagnostic tests and 
studies deemed necessary should be 
conducted, including audiometric testing. 

With respect to the functioning of the 
veteran's left knee, attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasm, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or other impairment due to service-
connected disability.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment due solely to service-
connected disability in correlation with 
the criteria set forth in the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The examiner should provide a 
description of the effect of any pain on 
the function and movement of the left 
knee.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995); 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); see 
also Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, functional losses 
caused by service-connected disability, 
such as that due to pain, weakness, etc., 
should be equated to loss of motion.  
DeLuca, supra.  

With respect to the residuals of fracture 
of the left fourth finger, the examiner 
is requested to provide a detailed 
description of the cosmetic defect 
identified on VA examination in November 
1997.  The examiner is further requested 
to comment on whether the defect is a 
residual of the fracture and if so, 
whether the residual disability includes 
tenderness and pain on objective 
observation.  All functional losses 
should be set forth in detail.

4.  The RO should consider whether the 
veteran's current claim of service 
connection for low back disability was 
previously considered in the January 1980 
denial of service connection for 
contusions.  If so, the RO should address 
the question of whether new and material 
evidence has been presented.  If, on the 
other hand, the current claim 
contemplates disability other than 
contusions, action should be taken to 
obtain an examination with medical 
opinion evidence as to the medical 
probabilities that such disability is 
attributable to military service.  Such 
medical evidence should also be sought if 
it is determined that the veteran's 
current claim includes a claim of service 
connection for contusions and evidence 
sufficient to reopen the earlier claim 
has been presented.  

5.  The RO should review the claims 
folder and ensure that all of the 
requested development actions have been 
completed in full.  Specific attention is 
directed to the examination reports to 
ensure that they comply with the 
directives of this remand.  If any report 
is deficient in any manner, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet.App. 268 (1998).

6.  Thereafter, the RO should re-
adjudicate the claims addressed in this 
remand.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded time in which to respond.  If 
the low back claim remains denied, and it 
is determined that it includes a claim of 
service connection for contusions, the 
supplemental statement of the case should 
include citation to and discussion of the 
applicable law and regulations regarding 
finality of RO decisions and requirements 
for reopening a claim.  38 C.F.R. § 3.156 
(2000).  If the hearing loss claim is not 
granted to the veteran's satisfaction, 
the supplemental statement of the case 
should include a reference to both old 
and new rating criteria.  

Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if necessary.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


